Per Curiam.
(Note.—The state of the case and briefs in this case were mislaid and were not presented to the justices until the May term, 1929.)
The plaintiff in error was convicted of arson in the Camden Quarter Sessions. Three assignments of error and five causes for reversal are presented for our consideration. The first three assignments of error are repeated in the first three specifications of causes for reversal: (1) The admission of a photograph; (2) and (3) the refusal of the court to control the case by direction of a verdict in favor of the defendant.
The photograph was properly received. Such slight changes in the conditions at the time of the fire from those existing at the time the photograph was taken were not such as to prejudice the defendant in maintaining his defense upon the merits, and did not make the photograph inadmissible. State v. Juliano, 103 N. J. L. 663.
*525In refusing to direct a verdict the court admitted no error. There was ample evidence to establish the defendant’s guilt and this leads us to the conclusion that the verdict on the weight of the evidence (fourth specification of causes for reversal) should not be disturbed.
The fifth and last cause for reversal appears to contend that the defendant could not have been found guilty of burning his own house under the one hundred and twenty-third section of the Crimes act as amended in 1919 (Pamph. L., p. 357), inasmuch as the defendant was the owner and occupant of the premises. The statute by its terms applies to just this situation. See State v. Duelks, 97 N. J. L. 43.
The judgment is affirmed.